UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RAYSHAWN ISAIAH CASANOVA,

                                  Plaintiff,
                                                                   19-CV-6274 (CM)
                      -against-
                                                                 ORDER TO AMEND
 BROOKLYN METROPOLITAN DETENTION
 CENTER, et al.,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained at the Orange County Jail, brings this pro se action, alleging

that correctional staff at Brooklyn’s Metropolitan Detention Center (MDC) failed to protect him

from an inmate assault, and that the medical staff at the Westchester County Jail (WCJ) – where

he was later transferred – failed to provide him with medical attention for his serious medical

needs following the assault. By order dated August 5, 2019, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis. 1

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks

and citations omitted) (emphasis in original).

                                         BACKGROUND

       The following facts are taken from the complaint: On April 2, 2018, at the MDC, three

inmates pushed Plaintiff into a cell and physically assaulted him. During the four-to-five-minute

assault, Plaintiff called out to correctional staff, but nobody responded. Plaintiff became

unconscious, and after he woke up, he returned to his cell.

       Later that day, an MDC correction officer noticed Plaintiff’s injuries and transported him

to the segregated housing unit (SHU) where Plaintiff suffered untreated with “a sharp, numb pain

in [his] left cheek, double vision, a swollen shut/bruised left eye, two missing teeth, multiple

lumps all over [his] face and head, and multiple cuts/scratches all over [his] face/head and body.”

ECF 1:19-CV-6274, 2. Plaintiff “also suffered from an extreme and long lasting migraine and

was vomiting nonstop.” Id. Later that day, after Plaintiff’s persistent complaints, correctional

staff transported him to the medical unit where staff concluded that Plaintiff should be

transported to a hospital.

       At the hospital, a doctor diagnosed Plaintiff with a “heavy” concussion, a fracture in his

left cheek bone, and damage to his orbital socket; the doctor concluded that Plaintiff required

surgery. Id. After Plaintiff was transported back to MDC’s SHU, he awaited the scheduling of the

surgery. Approximately ten days later, correctional staff transported him to meet with an outside

surgeon who scheduled the surgery.

       Back at MDC’s SHU, while awaiting surgery, Plaintiff was transferred to WCJ for

reasons unknown to Plaintiff. At WCJ, he immediately inquired about the scheduled surgery, and

                                                 2
WCJ staff informed him that MDC failed to inform them of his medical condition.

Approximately one to two months later, after Plaintiff’s persistent complaints, WCJ staff

transported Plaintiff to Westchester Medical Center where a doctor informed him “that it was too

late for surgery, as [his] fracture/injuries had already begun to improperly heal as is . . . [and that]

any injuries that didn’t properly heal will unfortunately become permanent.” Id.

                                           DISCUSSION

A.      Claims that arose at the MDC

               The Court dismisses the MDC and the Bureau of Prisons (BOP) under the
               doctrine of sovereign immunity

        Sovereign immunity generally bars federal courts from hearing suits against federal

agencies, except where that immunity has been waived. See United States v. Mitchell, 445 U.S.

535, 538 (1980). The plaintiff bears the burden to show that Congress waived sovereign

immunity with respect to the claims. See United States v. Mitchell, 463 U.S. 206, 212 (1983).

Here, Plaintiff has not invoked any basis for abrogating the immunity of the named federal

agencies. The Court therefore dismisses Plaintiff’s claims against the MDC and the BOP because

those claims are barred under the doctrine of sovereign immunity. See 28 U.S.C.

§ 1915(e)(2)(B)(iii).

               The Court construes the complaint as asserting a claim under Bivens and
               transfers the claim to the Eastern District of New York

        Because Plaintiff alleges that his constitutional rights were violated at the MDC, which is

a federal facility, the Court liberally construes the complaint as asserting claims under Bivens v.

Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See Ashcroft

v. Iqbal, 556 U.S. 662, 675 (2009) (“[Bivens] is the federal analog to suits brought against state

officials under [§ 1983].”); Morales v. City of New York, 752 F.3d 234, 237 (2d Cir. 2014)

                                                   3
(holding that district court properly construed § 1983 claims brought against federal employee as

arising under Bivens). Bivens actions are brought against individual defendants. See Ziglar v.

Abbasi, 137 S. Ct. 1843, 1860 (2017) (noting that a Bivens action must be brought against an

individual for the individual’s own acts).

       The general venue provision, 28 U.S.C. § 1391, 2 controls in Bivens claims. Because

Plaintiff does not name individual defendants, it is not clear whether this district is a proper

venue under § 1391(b)(1). But because the events giving rise to this claim occurred in Brooklyn,

Kings County, it is clear that the United States District Court for the Eastern District of New

York is a proper venue under § 1391(b)(2) for Plaintiff to litigate his Bivens claim.

       As venue for Plaintiff’s Bivens claim lies in the Eastern District of New York, 28 U.S.C.

§ 1391(b)(2), the Court transfer the claim to the United States District Court for the Eastern

District of New York, 28 U.S.C. § 1406(a).

                The Court construes the complaint as asserting a claim under the Federal
                Tort Claims Act and transfers the claim to the Eastern District of New York

       Because Plaintiff seeks money damages for injuries allegedly caused by federal

employees, the Court construes the complaint as seeking relief under the Federal Tort Claims Act

(FTCA), 28 U.S.C. §§ 1346(b), 2671-80. The FTCA provides for a waiver of sovereign


       2
           The general venue provision provides that a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

                                                  4
immunity for certain claims for money damages arising from the tortious conduct of federal

government officers or employees acting within the scope of their office or employment. See 28

U.S.C. § 1346(b)(1).

       The proper defendant in an FTCA claim is the United States. 28 U.S.C. § 2679(a), (b)(1);

see also Spinale v. U.S. Dep’t of Agric., 621 F. Supp. 2d 112, 117 (S.D.N.Y.) (“[T]he only proper

defendant in an FTCA action is the United States, and not a federal agency or individual

employees of a federal agency[.]”), aff’d, 356 F. App’x 465 (2d Cir. 2009) (summary order).

       Before bringing an FTCA claim, a claimant must first exhaust his administrative

remedies by filing a claim for money damages with the appropriate federal government entity

and must receive a final written determination. 3 See 28 U.S.C. § 2675(a).

       The Court construes the complaint as asserting an FTCA claim, adds the United States as

a defendant under Fed. R. Civ. P. 21, and transfers the FTCA claim to the United States District

Court for the Eastern District of New York, with the United States being the sole defendant. 4 If

Plaintiff did not exhaust this claim with the BOP and wishes to pursue it administratively, he may

move to withdraw the claim in the Eastern District of New York.


       3
         Such an administrative claim must be in writing, specify the amount of damages sought,
and be filed within two years of the claim’s accrual. 28 U.S.C. §§ 2401(b), 2675(a); A.Q.C. ex rel
Castillo v. United States, 715 F. Supp. 2d 452, 457 (2d Cir. 2010) (citing Millares Guiraldes de
Tineo v. United States, 137 F.3d 715, 720 (2d Cir. 1998)). If no written final determination is
made by the appropriate federal entity within six months of the date of the claimant’s filing of
the administrative claim, the claimant may then bring a FTCA action in a federal district court.
See § 2675(a).
       4
          Although this Court could be a proper venue for this action, depending on Plaintiff’s
preincarceration residency, see 28 U.S.C. § 1402(b) (the proper venue for an FTCA claim is “in
the judicial district where the plaintiff resides or wherein the act or omission complained of
occurred”), because the Court is transferring the Bivens claim, which arises out of the same set of
facts as the FTCA claim, in the interest of judicial economy, the Court transfers this claim as
well.

                                                 5
B.     Claims that arose at the WCJ

              WCDOC

       Plaintiff’s claims against the WCDOC must be dismissed because city agencies or

departments do not have the capacity to be sued under New York law. See Omnipoint Commc’ns,

Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York, agencies of

a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d 293, 303

(S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative arms of a

municipality do not have a legal identity separate and apart from the municipality and cannot sue

or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as used in

this chapter, includes only a county, town, city and village.”).

       In light of Plaintiff’s pro se status and clear intention to assert claims against Westchester

County, the Court construes the complaint as asserting claims against Westchester County, and

directs the Clerk of Court to amend the caption of this action to replace the WCDOC with

Westchester County. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses

Westchester County may wish to assert.

              The Court grants Plaintiff leave to file an amended complaint naming
              individual defendants who violated his rights at WCJ

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable for


                                                  6
the unconstitutional conduct of their subordinates under a theory of respondeat superior.”). An

individual defendant can be personally involved in a § 1983 violation if:

        (1) the defendant participated directly in the alleged constitutional violation,
        (2) the defendant, after being informed of the violation through a report or appeal,
        failed to remedy the wrong, (3) the defendant created a policy or custom under
        which unconstitutional practices occurred, or allowed the continuance of such a
        policy or custom, (4) the defendant was grossly negligent in supervising
        subordinates who committed the wrongful acts, or (5) the defendant exhibited
        deliberate indifference to the rights of [the plaintiff] by failing to act on
        information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 5

        The Court grants Plaintiff leave to amend the complaint to name individual defendants

who violated his rights at the WCJ.

                                        LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to name the individuals who he alleges

violated his rights at WCJ. First, Plaintiff must name as the defendant(s) in the caption 6 and in

the statement of claim those individuals who were allegedly involved in the deprivation of his

federal rights. If Plaintiff does not know the name of a defendant, he may refer to that individual

as “John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. 7 The




        5
          “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)] may
have heightened the requirements for showing a supervisor’s personal involvement with respect
to certain constitutional violations,” the Second Circuit has not yet examined that issue. Grullon
v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).
        6
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        7
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”
                                                    7
naming of John Doe defendants, however, does not toll the three-year statute of limitations

period governing this action and Plaintiff shall be responsible for ascertaining the true identity of

any “John Doe” defendants and amending his complaint to include the identity of any “John

Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to add a

new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.

       In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

               give the names and titles of all relevant persons;

               describe all relevant events, stating the facts that support Plaintiff’s case including
               what each defendant did or failed to do;

               give the dates and times of each relevant event or, if not known, the approximate
               date and time of each relevant event;

               give the location where each relevant event occurred;

               describe how each defendant’s acts or omissions violated Plaintiff’s rights and
               describe the injuries Plaintiff suffered; and

               state what relief Plaintiff seeks from the Court, such as money damages,
               injunctive relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the




                                                  8
original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

6274 (CM). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show

good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

       The Court dismisses Plaintiff’s claims against the MDC, the BOP, and WCDOC. See 28

U.S.C. § 1915(e)(2)(B)(ii), (iii). The Clerk of Court is directed to add Westchester County as a

Defendant under Fed. R. Civ. P. 21.

       The Court construes the complaint as asserting a Bivens claim and an FTCA claim, adds

the United States as a defendant under Fed. R. Civ. P. 21, and transfers the Bivens and FTCA

claims to the United States District Court for the Eastern District of New York, with the United

States being the sole defendant.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

                                                  9
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   September 9, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               10
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes    ‫ ܆‬No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.     LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
‫ ܆‬Violation of my federal constitutional rights

‫ ܆‬Other:
II.    PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                Middle Initial                Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.   PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
‫ ܆‬Pretrial detainee
‫ ܆‬Civilly committed detainee
‫ ܆‬Immigration detainee
‫ ܆‬Convicted and sentenced prisoner
‫ ܆‬Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
